Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the convergence of the axes of the axial flow passages at a distance from the hot side surface (Claim 19) and the base having the first and second oxidizer inlet horn and the main jet inlet (Claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19, line 7-8 is objected to because of the following informalities:  “an axial passage” should be - -an axial flow passage- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-10, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prociw et al (US 20140260298 as referenced in OA dated 6/3/2022).

    PNG
    media_image1.png
    535
    747
    media_image1.png
    Greyscale


Annotated Figure 4 of Prociw 
Regarding claim 1, Prociw discloses a combustor (Figure 1; 16) for a gas turbine engine (Figure 1; 10), the combustor comprising: 
an annular inner liner (Figure 4; 20) having a cold surface side and a hot surface side (The radially inner and outer surfaces, respectively of Figure 4; 20); 
an annular outer liner (Figure 4; 30) having a cold surface side and a hot surface side (The radially outer and inner surfaces, respectively of Figure 4; 30); 
a combustion chamber (Paragraph 0011) formed between the hot surface side of the annular inner liner and the hot surface side of the annular outer liner, the combustion chamber providing for a flow of combustion gases (Paragraph 0010 and 0011) in an axial flow direction (Figure 4; X) from an upstream end (The upstream end of the combustion chamber) of the combustion chamber to a downstream end (The downstream end of the combustion chamber) of the combustion chamber;
a first oxidizer inlet horn (Annotated Figure 4; labeled outer first horn) having an axial flow passage (Paragraph 0019 states the inlets may have both an axial and tangential component) with a central axis (The central axis of the outer first horn) arranged at a first angle (The angle of the central axis of the outer first horn with respect to the radial direction of the central axis of the gas turbine engine) that provides a lateral flow (The lateral flow through the outer first horn) of an oxidizer gas (The air through the first horn) therethrough in a first lateral direction (The counter clockwise direction) from a cold side oxidizer flow passage (The flow passage feeding at least Annotated Figure 4; labeled outer first and second horn) of the combustor into the combustion chamber; and 
a second oxidizer inlet horn (Annotated Figure 4; labeled outer second horn) having an axial flow passage (Paragraph 0019 states the inlets may have both an axial and tangential component) with a central axis (The central axis of the outer second horn) arranged at a second angle (The angle of the central axis of the outer second horn respect to the radial direction of the central axis of the gas turbine engine) that provides a lateral flow (The lateral flow through the outer second horn) of the oxidizer gas therethrough in a second lateral direction (The clockwise direction.  Paragraph 0019 states DZ may be in the opposite direction.  The outer second horn has the same magnitude as the outer first horn but in the opposite direction) opposite the first lateral direction from the cold side oxidizer flow passage of the combustor into the combustion chamber, 
wherein: 
the first oxidizer inlet horn and the second oxidizer inlet horn are arranged adjacent to one another as a horn pair (The outer first and second horns are adjacent or near one another and a pair.  Figure 11 of the instant application shows a hole between the horn pair, but still considered adjacent), 
the horn pair is arranged on at least one of the annular inner liner and the annular outer liner (The horn pair is on the outer liner), and  
the first oxidizer inlet horn and the second oxidizer inlet horn of the horn pair are arranged to provide their respective lateral flow components (The combined radial and tangential component of each horn) of their respective flows of oxidizer gas therethrough into the combustion chamber such that they converge on one another (The flows of oxidizer converge because the lateral flow directions are in opposite directions), the lateral flow component comprising a flow direction (The flow direction of the lateral flow component) extending laterally across and non- orthogonal to the axial flow direction of the combustion chamber.
Regarding claim 2, Prociw teaches the invention as claimed.
Prociw further discloses wherein the horn pair is arranged to project the flow of oxidizer gas from the first oxidizer inlet horn and from the second oxidizer inlet horn to a median portion (Functional Language, The mixing location where the flow direction through Annotated Figure 4; labeled outer first and second horn meet) of the combustion chamber between the annular inner liner and the annular outer liner.
Regarding claim 8, Prociw teaches the invention as claimed.
Prociw further discloses wherein a first horn pair (Annotated Figure 4; labeled outer first and second horn) is arranged on the annular outer liner, and a second horn pair (Annotated Figure 4; labeled inner first and second horn.  The inner second horn has a component in the counterclockwise direction following a similar line of reasoning as explained in claim 1 for the outer second horn) is arranged on the annular inner liner, 40Docket No. 508281-US-1 (146674.532397) 
wherein the first horn pair is arranged to project the flow of oxidizer gas from the first oxidizer inlet horn and from the second oxidizer inlet horn of the first horn pair to a mixing location at a median portion (Functional Language, The mixing location that encompasses where the flow direction through Annotated Figure 4; labeled outer first and second horn meet as well as the flow direction through Annotated Figure 4; labeled inner first and second horn meet) of the combustion chamber between the annular inner liner and the annular outer liner, and 
wherein the second horn pair is arranged to project the flow of oxidizer gas from the first oxidizer inlet horn and from the second oxidizer inlet horn of the second horn pair to the mixing location at the median portion of the combustion chamber between the annular inner liner and the annular outer liner (Functional Language, the second horn pair flows to the mixing location at the median portion).
Regarding claim 9, Prociw teaches the invention as claimed.
Prociw further discloses wherein a first horn pair (Annotated Figure 4; labeled outer first and second horn) is arranged on the annular outer liner, and a second horn pair (Annotated Figure 4; labeled inner first and second horn.  The inner second horn has a component in the counterclockwise direction following a similar line of reasoning as explained in claim 1 for the outer second horn) is arranged on the annular inner liner, 
wherein the first horn pair is arranged to project the flow of oxidizer gas from the first oxidizer inlet horn and from the second oxidizer inlet horn of the first horn pair to a first mixing location at a first median portion (Functional Language, The location where the flow direction through Annotated Figure 4; labeled outer first and second horn meet and also encompassing a portion of the circumferential centerline between the inner and outer liners) of the combustion chamber between the annular inner liner and the annular outer liner, and 
wherein the second horn pair is arranged to project the flow of oxidizer gas from the first oxidizer inlet horn and from the second oxidizer inlet horn of the second horn pair to a second mixing location at a second median portion (Functional Language, The location where the flow direction through Annotated Figure 4; labeled inner first and second horn meet and also encompassing a portion of the circumferential centerline between the inner and outer liners) of the combustion chamber between the annular inner liner and the annular outer liner.
Regarding claim 10, Prociw teaches the invention as claimed.
Prociw further discloses wherein the first median portion and the second median portion are substantially on a circumferential centerline (The circumferential centerline of the combustion chamber) of the combustion chamber taken between the annular inner liner and the annular outer liner, and the first median portion and the41Docket No. 508281-US-1 (146674.532397) second median portion are offset from one another in a circumferential direction along the circumferential centerline (The outer first and second horns have the same magnitude of DZ, but in opposite directions, and the inner first and second have the same magnitude of DZ, but in opposite directions, so that the first median portion is the middle of the outer first and second horns and the second median portion is the middle of the inner first and second horns.  The first and second median portions are circumferentially offset from one another).
Regarding claim 16, Prociw teaches the invention as claimed.
Prociw further discloses a plurality of horn pairs (Annotated Figure 4; labeled outer first and second horn form a pair and Annotated Figure 4; labeled inner first and second horn form a pair) arranged on at least one of the annular inner liner and the annular outer liner, 
wherein the first oxidizer inlet horn and the second oxidizer inlet horn, of each horn pair among the plurality of horn pairs, are arranged along a same circumference (Functional Language, each horn pair is arranged along the same circumference) around at least one of the annular inner liner and the annular outer liner, and a same axial distance  (Functional Language, each horn pair is arranged along the same axial distance from the upstream end of its respective inner or outer liner.  Paragraph 0018) from at least one of an upstream end of the annular inner liner and the annular outer liner.
Regarding claim 17, Prociw teaches the invention as claimed.
Prociw further discloses wherein at least one of the first oxidizer inlet horn and the second oxidizer inlet horn is arranged to provide both the lateral flow component of the oxidizer gas into the combustion chamber and an axial flow component (Functional Language, DX of Annotated Figure 4; labeled outer second horn.  The outer first horn also has an axial flow component, Paragraph 0019) of the oxidizer gas into the combustion chamber, the axial flow component corresponding to the axial flow direction of the flow of combustion gases in the combustion chamber (Paragraph 0018).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prociw in view of Graves (US 20030177769 as referenced in OA dated 6/3/2022), hereafter Graves ‘769.
Regarding claim 6, Prociw discloses the invention as claimed.
Prociw further discloses an oxidizer inlet jet (Annotated Figure 3; labeled oxidizer jet) arranged between the first oxidizer inlet horn and the second oxidizer inlet horn of the horn pair,
wherein the oxidizer inlet jet is arranged to provide a flow of the oxidizer gas (The flow through the oxidizer jet) therethrough from the cold side oxidizer flow passage of the combustor into the combustion chamber.
Prociw does not disclose the flow of the oxidizer gas perpendicular toward the axial flow direction.
However, Graves ‘769 teaches a combustor (Figure 2; 14) for a gas turbine engine (Figure 2; 10), the combustor comprising: 
an annular inner liner (Figure 3; 32) having a cold surface side and a hot surface side (The sides of Figure 2; 32 that face away and face, respectively, 36); 
an annular outer liner (Figure 3; 34) having a cold surface side and a hot surface side (The sides of Figure 2; 34 that face away and face, respectively, 36); 
a combustion chamber (Figure 3; 36) formed between the hot surface side of the annular inner liner and the hot surface side of the annular outer liner, the combustion chamber providing for a flow of combustion gases (The flow of combustion gases in the combustion chamber) in an axial flow direction (Figure 3; A) from an upstream end of the combustion chamber to a downstream end of the combustion chamber (The upstream and downstream ends of the combustion chamber); 
a flow of oxidizer gas through an oxidizer inlet jet (The flow through eight Figure 5; 62 or 64.  Paragraph 0038) being perpendicular toward the axial flow direction (Figure 3 and 5 as well as 0038 show that the flow through the oxidizer inlet jet is perpendicular to the axial flow direction).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Prociw wherein the flow of the oxidizer gas perpendicular toward the axial flow direction as taught by and suggested by Graves ‘769 because it has been held that applying a known technique, in this case Graves ‘769’s perpendicular injection of dilution air according to the steps described immediately above, to a known device, in this case, Prociw’s combustor, ready for improvement to yield predictable results, in this case providing dilution air, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has the flow of oxidizer gas through the oxidizer inlet jet being perpendicular toward the axial flow direction).

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prociw in view of Vise et al (US 20190085767 as referenced in OA dated 6/3/2022).
Regarding claim 12, Prociw discloses the invention as claimed.
Prociw does not disclose wherein each of the first oxidizer inlet horn and the second oxidizer inlet horn comprises a horn body having the axial flow passage therethrough, the horn body having a proximal end adjacent to at least one of a respective hot side surface of the annular inner liner and the annular outer liner, and a distal end extending from a respective cold side surface of at least one of the annular inner liner and the annular outer liner into the cold side oxidizer flow passage of the combustor.
However, Vise teaches a combustor (Figure 1; 20) for a gas turbine engine (Paragraph 0019 describes a gas turbine engine), the combustor comprising: 
an annular inner liner (The inner annular wall defining Figure 1; 90 with the outer annular wall having Figure 1; 114 and 116. Paragraph 0004 states the combustion chamber is annular) having a cold surface side (The side of the annular inner liner facing away from Figure 1; 90) and a hot surface side (The side of the annular inner liner facing Figure 1; 90); 
an annular outer liner (The outer annular wall having Figure 1; 114 and 116.  Paragraph 0004 states the combustion chamber is annular) having a cold surface side (Figure 1; 114) and a hot surface side (Figure 1; 116); 
a combustion chamber (Figure 1; 90) formed between the hot surface side of the annular inner liner and the hot surface side of the annular outer liner, the combustion chamber providing for a flow of combustion gases (Figure 1; 132) in an axial flow direction (Figure 1; LA) from an upstream end (The upstream end of the combustion chamber) of the combustion chamber to a downstream end (The downstream end of the combustion chamber) of the combustion chamber; 
an oxidizer inlet horn (Figure 1; 94 and 118) having an axial flow passage (The axial flow passage formed by Figure 1; 94 and 118.  Paragraph 0024) that provides a flow of an oxidizer gas (Figure 1; 122a) therethrough from a cold side oxidizer flow passage (Figure 1; 120) of the combustor into the combustion chamber; and 
wherein the oxidizer inlet horn comprises a horn body (The structure defining at least the passage formed by Figure 1; 94 and 118) having the axial flow passage therethrough therethrough, the horn body having a proximal end (Figure 2; 94) adjacent to at least one of a respective hot side surface of the annular inner liner and the annular outer liner (The proximal end is adjacent the hot side of the outer liner), and a distal end (Figure 2; 118) extending from a respective cold side surface of at least one of the annular inner liner and the annular outer liner (The distal end extends from the cold side of the outer liner) into the cold side oxidizer flow passage of the combustor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Prociw wherein each of the first oxidizer inlet horn and the second oxidizer inlet horn comprises a horn body having the axial flow passage therethrough, the horn body having a proximal end adjacent to at least one of a respective hot side surface of the annular inner liner and the annular outer liner, and a distal end extending from a respective cold side surface of at least one of the annular inner liner and the annular outer liner into the cold side oxidizer flow passage of the combustor as taught by and suggested by Vise in order to provide a flow guide (Paragraph 0022, the modification uses a backside projection device for each oxidizer inlet horn of Prociw).
Regarding claim 13, Prociw in view of Vise teaches the invention a claimed.
Prociw does not disclose wherein the distal end of the horn body further comprises an oxidizer flow passage inlet, the oxidizer flow passage inlet having an upstream portion and a downstream portion, 
wherein the downstream portion of the oxidizer flow passage inlet extends further into the cold side oxidizer flow passage than does the upstream portion of the oxidizer flow passage inlet.
However, Vise teaches wherein the distal end of the horn body further comprises an oxidizer flow passage inlet (The inlet of Figure 2; 118), the oxidizer flow passage inlet having an upstream portion and a downstream portion (The upstream and downstream portion of Figure 2; 118), 
wherein the downstream portion of the oxidizer flow passage inlet extends further into the cold side oxidizer flow passage than does the upstream portion of the oxidizer flow passage inlet (The downstream portion extends further into the cold side oxidizer flow passage than the upstream portion).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Prociw wherein the distal end of the horn body further comprises an oxidizer flow passage inlet, the oxidizer flow passage inlet having an upstream portion and a downstream portion, wherein the downstream portion of the oxidizer flow passage inlet extends further into the cold side oxidizer flow passage than does the upstream portion of the oxidizer flow passage inlet as taught by and suggested by Vise in order to provide a flow guide (Paragraph 0022, this is the same modification as claim 12).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prociw in view of Graves et al (US 20210310655), hereafter Graves ‘655.

    PNG
    media_image2.png
    479
    628
    media_image2.png
    Greyscale

Annotated Figure 4 of Graves ‘655.

Regarding claim 19, Prociw discloses a combustor liner (Figure 4; 30) of a combustor (Figure 1; 16) of a gas turbine engine (Figure 1; 10), the combustion liner comprising: 
a cold side surface and a hot side surface (The radially outer and inner surfaces, respectively of Figure 4; 30);
a first oxidizer inlet horn (Annotated Figure 4; labeled outer first horn), the first oxidizer inlet horn having an axial flow passage (Paragraph 0019 states the inlets may have both an axial and tangential component) therethrough from a distal end (The end of the first horn on the cold side) of the first oxidizer inlet horn to a proximal end (The end of the first horn on the hot side) of the first oxidizer inlet horn; and 
a second oxidizer inlet horn (Annotated Figure 4; labeled outer second horn), the second oxidizer inlet horn having an axial flow passage (Paragraph 0019 states the inlets may have both an axial and tangential component) therethrough extending from a distal end (The end of the second horn on the cold side) of the second oxidizer inlet horn to a proximal end (The end of the second horn on the hot side) of the second oxidizer inlet horn, 
wherein the first oxidizer inlet horn and the second oxidizer inlet horn are arranged such that an axis of the axial flow passage of the first oxidizer inlet horn (The central axis of the first horn) and an axis of the axial flow passage of the second oxidizer inlet horn (The central axis of the second horn) converge at a given distance from the hot side surface (The distance from the hot side surface where the flows of oxidizer converge because the lateral flow directions are in opposite directions).
Prociw does not disclose a dilution horn pair insert for a combustor liner of a combustor of a gas turbine engine, the dilution horn pair insert comprising: 
a base having a cold side surface and a hot side surface; 
a first oxidizer inlet horn connected to the base, the proximal end of the first oxidizer inlet horn extending through the hot side surface of the base; and 
a second oxidizer inlet horn connected to the base, the proximal end of the second oxidizer inlet horn extending through the hot side surface of the base, 
wherein the first oxidizer inlet horn and the second oxidizer inlet horn are arranged on the base such that an axis of the axial flow passage of the first oxidizer inlet horn and an axis of the axial flow passage of the second oxidizer inlet horn converge at a given distance from the hot side surface of the base.
However, Graves ‘655 teaches a dilution horn pair insert (Figure 4; 102) for a combustor liner (Figure 1; 100) of a combustor of a gas turbine engine (The combustor of the gas turbine engine of Paragraph 0001), the dilution horn pair insert comprising: 
a base having a cold side surface and a hot side surface (Annotated Figure 4; base, cold side surface, and hot side surface); 
a first oxidizer inlet horn (Figure 4; 106.  Paragraphs 0030 and 0031 states there can be three chutes per cartridge) connected to the base, the first oxidizer inlet horn having a flow passage (The flow passage through the first inlet horn) therethrough from a distal end (The portion of the chute above Figure 4; 404) of the first oxidizer inlet horn to a proximal end (The portion of the chute at and below Figure 4; 404) of the first oxidizer inlet horn extending through the hot side surface of the base; and 
a second oxidizer inlet horn (Another instance of Figure 4; 106.  Paragraphs 0030 and 0031 states there can be three chutes per cartridge) connected to the base, the second oxidizer inlet horn having a flow passage (The flow passage through the second inlet horn) therethrough extending from a distal end (The portion of the chute above Figure 4; 404) of the second oxidizer inlet horn to a proximal end (The portion of the chute at and below Figure 4; 404) of the second oxidizer inlet horn extending through the hot side surface of the base;
wherein the first oxidizer inlet horn and the second oxidizer inlet horn are arranged on the base.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Graves ‘655 to include a dilution horn pair insert for a combustor liner of a combustor of a gas turbine engine, the dilution horn pair insert comprising: a base having a cold side surface and a hot side surface; a first oxidizer inlet horn connected to the base, the proximal end of the first oxidizer inlet horn extending through the hot side surface of the base; and a second oxidizer inlet horn connected to the base, the proximal end of the second oxidizer inlet horn extending through the hot side surface of the base, wherein the first oxidizer inlet horn and the second oxidizer inlet horn are arranged on the base as taught by and suggested by Graves ‘655 in order to provide enhanced effective mixing (Paragraph 0025, The modification uses the cartridge of Graves ‘655 with three chutes to form Annotated Figure 4; labeled outer first horn, outer second horn and oxidizer jet of Prociw).
It is herein asserted that the combined invention of Prociw in view of Graves ‘655 has the axis of the axial flow passage of the first oxidizer inlet horn and the axis of the axial flow passage of the second oxidizer inlet horn converge at a given distance from the hot side surface of the base because the axes of first and second oxidizer inlet horns have opposite circumferential directions as well as radially inward directions, so that their flow would converge at a distance from the hot side surface of the base.
Regarding claim 20, Prociw in view of Graves ‘655 teach the invention as claimed.
Prociw further discloses a main jet inlet (Annotated Figure 4; labeled oxidizer jet) having a main jet flow passage (The passage through Annotated Figure 4; labeled oxidizer jet) therethrough extending from the cold side surface to the hot side surface, wherein the main jet inlet is arranged between the first oxidizer inlet horn and the second oxidizer inlet horn (Functional Language, the oxidizer jet is between the first and second horn).
Prociw does not disclose wherein the base further comprises a main jet inlet having a main jet flow passage therethrough extending from the cold side surface of the base to the hot side surface of the base.
However, Graves ‘655 teaches wherein the base further comprises a main jet inlet (The last instance of Figure 4; 106.  Paragraphs 0030 and 0031 states there can be three chutes per cartridge) having a main jet flow passage (The passage through the main jet inlet) therethrough extending from the cold side surface of the base to the hot side surface of the base.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Graves ‘655 wherein the base further comprises a main jet inlet having a main jet flow passage therethrough extending from the cold side surface of the base to the hot side surface of the base as taught by and suggested by Graves ‘655 in order to provide enhanced effective mixing (Paragraph 0025, This is the same modification as claim 19).
 
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. 
Applicant asserts that Prociw does not teach adjacent dilution air inlets having tangential flows in opposite tangential directions so as to have converging flows.  Examiner respectfully disagrees.  Paragraph 0019 of Prociw states “For simplicity, in FIG. 4, one inlet is shown with only the axial component DX, while another is shown with only the tangential component DZ. It should however be understood that the inlets 26 and 36 may have both the axial component DX and the tangential component DZ …In FIG. 4, the tangential component DZ is in a counterclockwise direction. It is thus observed that the tangential component DZ of the central axes D may be in an opposite direction than that of the tangential component NZ of the central axes N of the nozzle air inlets 22, 23, 32, and/or 33, shown as being clockwise… It is nonetheless possible to have the tangential components of nozzle air inlets and dilution air inlets being in the same direction, or without tangential components.”  Thus, Paragraph 0019 discloses that every dilution air inlet can have a clockwise, counterclockwise, or no tangential component.   Applying this disclosure to Annotated Figure 4; labeled outer second horn of Prociw means that this dilution air inlet has a tangential component in the clockwise direction.  Thus, Annotated Figure 4; labeled outer first and second horns of Prociw have converging flows because they have tangential components in opposite directions.
Applicant’s arguments with respect to claim(s) 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burd et al (US 20070125093 as referenced in OA dated 6/3/2022) shows in Figure 4 that an oxidizer inlet jet centerlines are only radial, so that the flow through an oxidizer inlet jet being perpendicular to an axial flow direction shown in Figure 3.
Rimmer et al (US 20170176005 as referenced in OA dated 6/3/2022) shows in Figure 3 the flow through an oxidizer inlet jet being perpendicular to an axial flow direction .
Sandelis et al (US 9651260 as referenced in OA dated 6/3/2022) shows in Figure 2 the flow through an oxidizer inlet jet being perpendicular to an axial flow direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741